[stockpurchaseagreement001.jpg] [stockpurchaseagreement001.jpg]





[stockpurchaseagreement002.jpg] [stockpurchaseagreement002.jpg]





[stockpurchaseagreement003.jpg] [stockpurchaseagreement003.jpg]





[stockpurchaseagreement004.jpg] [stockpurchaseagreement004.jpg]





[stockpurchaseagreement005.jpg] [stockpurchaseagreement005.jpg]





[stockpurchaseagreement006.jpg] [stockpurchaseagreement006.jpg]





[stockpurchaseagreement007.jpg] [stockpurchaseagreement007.jpg]





[stockpurchaseagreement008.jpg] [stockpurchaseagreement008.jpg]





[stockpurchaseagreement009.jpg] [stockpurchaseagreement009.jpg]





[stockpurchaseagreement010.jpg] [stockpurchaseagreement010.jpg]





[stockpurchaseagreement011.jpg] [stockpurchaseagreement011.jpg]





[stockpurchaseagreement012.jpg] [stockpurchaseagreement012.jpg]





[stockpurchaseagreement013.jpg] [stockpurchaseagreement013.jpg]





[stockpurchaseagreement014.jpg] [stockpurchaseagreement014.jpg]





[stockpurchaseagreement015.jpg] [stockpurchaseagreement015.jpg]



